                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

ALEX PENLAND,

                         Petitioner,            :     Case No. 1:18-cv-648

       - vs -                                         District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

SEAN BOWERMAN, Warden,
  Toledo Correctional Institution,

                                                :
                         Respondent.


                   ORDER STRIKING INTERROGATORIES


       This habeas corpus case is before the Court upon the filing by Petitioner of a set of

interrogatories purportedly directed to Penland’s trial attorney, Clyde Bennett (ECF No. 54). The

Interrogatories are STRICKEN for the following non-exclusive reasons:

   1. Although the interrogatories are purportedly propounded on Mr. Bennett, they do not show

       that they have been served on him.

   2. Interrogatories are a vehicle for obtaining discovery from a party in the case. Mr. Bennet

       is not a party.

   3. Fed.R.Civ.P. 5 prohibits the filing of discovery documents, including interrogatories.

   4. Discovery is not a matter of right in a habeas corpus case; it may only be undertaken with

       court permission. Penland has a pending motion for leave to conduct discovery (ECF No.

       38) which the Court has not yet ruled on. Indeed, Respondent has sought and obtained an

       extension of time to respond to that motion.


                                               1
Accordingly, the Interrogatories are STRICKEN and Petitioner is ordered not to propound or

file any additional discovery without court permission.



December 28, 2019.

                                                       s/ Michael R. Merz
                                                      United States Magistrate Judge




                                            2
